                 UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF NORTH CAROLINA
                      CHARLOTTE DIVISION
                        3:19-cv-00135-MR

MATTHEW JAMES GRIFFIN,           )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                  ORDER
                                 )
ERIK A. HOOKS, et al.,           )
                                 )
              Defendants.        )
________________________________ )

     THIS MATTER is before the Court on its own motion.

     On June 14, 2021, the NCDPS filed a document under seal indicating

it was unable to procure a waiver of service for Defendants Leslie Bentley

and Carlton Joyner for the reasons stated in that document. [Doc. 113]. The

sealed document provides the last known addresses for Defendants Bentley

and Joyner.

     Generally, a plaintiff is responsible for effectuating service on each

named Defendant within the time frame set forth in Fed. R. Civ. P. 4(m), and

failure to do so renders the action subject to dismissal. However, if an

incarcerated plaintiff proceeding in forma pauperis provides the Marshals

Service sufficient information to identify the defendant, the Marshals

Service’s failure to complete service will constitute good cause under Rule



       Case 3:19-cv-00135-MR Document 114 Filed 06/15/21 Page 1 of 3
4(m) if the defendant could have been located with reasonable effort. See

Graham v. Satkoski, 51 F.3d 710, 713 (7th Cir. 1995); Greene v. Holloway,

No. 99-7380, 2000 WL 296314, at *1 (4th Cir. Mar. 22, 2000) (where the

district court dismissed a defendant in a Section 1983 action based on the

prisoner’s failure to provide an address for service on a defendant who no

longer worked at the sheriff’s office, remanding so the district court could

“evaluate whether the marshals could have served [Defendant] with

reasonable effort”).

      Here, despite that requests for waivers of service were submitted to

the NCDPS, no waivers from Defendants Bentley or Joyner were obtained.

As such, it does not appear that these Defendants actually ever received

service of process. With the additional information supplied for service on

Defendants Bentley and Joyner, the U.S. Marshal is hereby ordered to use

reasonable efforts to locate and obtain service on these Defendants in

accordance with Rule 4.

      To that end, the Court will direct the Clerk of Court to provide a copy of

Docket No. 113 to the U.S. Marshal for its eyes only for the sole purpose of

serving Defendants Bentley and Joyner.




                                       2

       Case 3:19-cv-00135-MR Document 114 Filed 06/15/21 Page 2 of 3
                                 ORDER

     IT IS, THEREFORE, ORDERED that the Clerk of Court will send a

copy of this Order, the Second Amended Complaint [Doc. 13], and Docket

No. 113 to the U.S. Marshals Service.              The U.S. Marshal shall use

reasonable efforts to locate and obtain service on Defendants Bentley and

Joyner in accordance with Rule 4.

     IT IS SO ORDERED.
                                    Signed: June 15, 2021




                                       3

       Case 3:19-cv-00135-MR Document 114 Filed 06/15/21 Page 3 of 3
